Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 08/02/2019.


Allowable Subject Matter


Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 08/02/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	Mahajan (US patent 10810167) is concerned promote purchasing a product and determine whether such promotions should be rewarded. Using anonymous identifiers and a permission-based system, identities of users, products, content, content distribution systems, and marketplaces can be made available only to parties with rights to know such identities. Furthermore, systems can be put in place so that activities with a certain product, content item, etc. can be monitored without ever disclosing the identity of the product, content item, etc. In some embodiments, the database can be an immutable, append-only, distributed database such as a blockchain ledger.  

5.	The totality of each element and/or step in claims 1-20 are not alluded to in the combined art of any existing arts. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of any existing arts does not teach or suggest "searching, by the computer system, a second database associated with the 11manufacturer to determine that the second database stores a first entry corresponding to the item 12identifier, the first entry indicating that the item identified by the item identifier is manufactured 13by the manufacturer;  14receiving, by the computer system, an entity identifier from the requester device, 15the entity identifier identifying an entity offering the item for sale;  16searching, by the computer system, the first database to determine that the first 17database stores an association between the entity and the manufacturer;  18searching, by the computer 
6.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
7.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

8.	Claims 1-20 are patentable.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436